0DETAILED ACTION
Claims 1–3, 5–11, 13–19 and 21–25 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The prior art of record fails to teach or suggest the limitations below in combination with the remaining claim limitations. 
“maintaining redaction rules indicating data types to redact;
querying the database to determine an object having a facet with a redaction relevant
attribute matching one of the data types in the redaction rules;
determining facets in the determined object having redaction relevant attributes that
match the data types indicated in the redaction rules to redact; and
redacting the data instances in the determined object indicated in the determined facets as associated with redaction relevant attributes that match the data types indicated in the redaction rules to redact.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
April 23, 2022

/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154